     Case 20-42180-mxm7 Doc 6 Filed 07/02/20                                            Entered 07/02/20 23:30:06                         Page 1 of 3

Information to identify the case:
Debtor
                   Purchasing Solutions International, Inc.                                         EIN 75−2846617
                   Name


United States Bankruptcy Court Northern District of Texas
                                                                                                    Date case filed for chapter 7 6/28/20
Case number: 20−42180−mxm7

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Purchasing Solutions International, Inc.

2. All other names used in the
   last 8 years
3. Address                                   1824 8th Ave.
                                             Fort Worth, TX 76110

4. Debtor's attorney                         Behrooz P. Vida                                                      Contact Phone: (817)358−9977
                                             The Vida Law Firm, PLLC
    Name and address                         3000 Central Drive                                                   Email: filings@vidalawfirm.com
                                             Bedford, TX 76021

5. Bankruptcy trustee                        Shawn K. Brown                                                       Contact Phone: (817) 348−0777
                                             Chapter 7 Trustee
    Name and address                         PO Box 93749                                                         Email: trustee@browntrustee.com
                                             Southlake, TX 76092

6. Bankruptcy clerk's office                 501 W. Tenth Street                                                  Hours open:
                                             Fort Worth, TX 76102                                                 Mon.−Fri. 8:30−4:30
    Documents in this case may be
    filed at this address. You may
    inspect all records filed in this case                                                                        Contact Phone: 817−333−6000
    at this office or online at
    www.pacer.gov.                                                                                                Date: 6/30/20

7. Meeting of creditors                      August 5, 2020 at 09:00 AM                                           Trustee: Shawn K. Brown
    The debtor's representative must                                                                              Toll free number: 877−489−9232
    attend the meeting to be                 BY TELEPHONE                                                         Alternate number: 517−345−0329
    questioned under oath. Creditors
    may attend, but are not required to                                                                           Participant Code: 9122944
    do so.                                   The meeting may be continued or adjourned to a later date. If
                                             so, the date will be on the court docket.
    Debtor attorneys will be responsible for verifying both the debtors' photo ID and the debtors' social security number on the record. If you
    are a pro se debtor who appears by telephone, the trustee may require that you appear at a continued meeting in order to present your
    proof of identification and social security number and to affirm that you were the one who testified at the telephonic meeting.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
    Case 20-42180-mxm7 Doc 6 Filed 07/02/20                     Entered 07/02/20 23:30:06           Page 2 of 3

        INFORMATION FOR THE TELEPHONIC § 341 MEETING OF CREDITORS


Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
of the United States, § 341 Meetings of Creditors (?Meetings?) will be conducted telephonically. The telephone call
in numbers and participant code are found on the enclosed Notice.



Additional Dial−In Information:

(1) You must use a touch−tone phone to participate.

(2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do not use a speaker
phone.

(3) Dial the call−in number and then enter the participant code, which consists of 7 numbers and is followed by a #
sign. Immediately place your phone on mute.

(4) Make the call from a quiet area where there is as little background noise as possible.

(5) As more than one Meeting will be held during this period, listen for your case to be called. When your case is
called, unmute your phone and identify yourself.

(6) When speaking during your case, identify yourself.

(7) Do not put the phone on hold at any time after the call is connected.

(8) If any party is attending the Meeting from the same location as another party, use separate touch−tone phones to
participate.

(9) Once the case Meeting is finished, hang up.

(10) If you become disconnected before your Meeting is finished, call back.


Bankruptcy Documents:

Debtors should have their bankruptcy documents available in the event there are questions about the information in
the documents.
Recording: The Meetings will be recorded by the trustee or United States Trustee.
          Case 20-42180-mxm7 Doc 6 Filed 07/02/20                          Entered 07/02/20 23:30:06                Page 3 of 3
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 20-42180-mxm
Purchasing Solutions International, Inc.                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0539-4                  User: jward                        Page 1 of 1                          Date Rcvd: Jun 30, 2020
                                      Form ID: 309C                      Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 02, 2020.
db             +Purchasing Solutions International, Inc.,    1824 8th Ave.,   Fort Worth, TX 76110-1391
19034292       +BBVA USA,   3131 W. 7th St. #200,    Fort Worth, Texas 76107-2789
19034294       +Jack M. Kuykendall,    Law Offices of Jack M. Kuykendall,   15601 Dallas Parkway, Ste 900,
                 Addison, Texas 75001-6098
19034295       +Mary H. Barkley,    Cantey Hanger LLP,   600 W. 6th Street, Ste 300,
                 Fort Worth, Texas 76102-6898

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: filings@vidalawfirm.com Jul 01 2020 00:26:01      Behrooz P. Vida,
                 The Vida Law Firm, PLLC,   3000 Central Drive,    Bedford, TX 76021
tr             +EDI: FSKBROWN.COM Jul 01 2020 03:58:00      Shawn K. Brown,   Chapter 7 Trustee,   PO Box 93749,
                 Southlake, TX 76092-0117
19034293        EDI: IRS.COM Jul 01 2020 03:58:00      Internal Revenue Service Center,   PO Box 7346,
                 Philadelphia, PA 19101-7346
                                                                                             TOTAL: 3

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 28, 2020 at the address(es) listed below:
              Behrooz P. Vida   on behalf of Debtor   Purchasing Solutions International, Inc.
               filings@vidalawfirm.com, legalprokirstin@gmail.com;bkfilings@yahoo.com
              Shawn K. Brown   trustee@browntrustee.com, skb@trustesolutions.net
              United States Trustee   ustpregion06.da.ecf@usdoj.gov
                                                                                            TOTAL: 3
